                 Case 4:20-cv-07805-HSG Document 18 Filed 01/13/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 NEAL C. HONG (ILBN 6309265)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6967
 6        Facsimile: (415) 436-6748
          neal.hong@usdoj.gov
 7
   Attorneys for Defendants
 8

 9 FUERZA IMMIGRATION LAWYERS LLP
   KEVIN M. CRABTREE (SBN 238162)
10 kevin@fuerzalawyers.com
   428 13th Street, 6th Floor
11 Oakland, CA 94612
   Tel. 510-834-1288
12 Fax 510-834-0431

13 Attorney for Plaintiffs

14
                                      UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                               OAKLAND DIVISION
17

18 MANUEL MORILLON GONZALEZ and                        ) No. 20-CV-7805 HSG
   MARIA EVELYN ABREGO;                                )
19                                                     )
         Plaintiffs,                                   ) STIPULATION TO EXTENDED BRIEFING
20                                                     ) SCHEDULE; AND ORDER
         v.                                            )
21                                                     )
   CHAD WOLF, Acting Secretary, U.S.                   )
22 Department Of Homeland Security, et al.,            )
                                                       )
23          Defendants.                                )
                                                       )
24
            Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned counsel,
25
     hereby stipulate and respectfully request the Court to grant the parties’ proposed extended filing dates
26
     and briefing schedule. In support of this request, the parties state the following:
27
            1.       On January 6, 2020, the parties submitted a joint briefing schedule stipulation and
28
     STIPULATION TO EXTENDED BRIEFING SCHEDULE AND ORDER
     20-CV-7805 HSG                          1
                 Case 4:20-cv-07805-HSG Document 18 Filed 01/13/21 Page 2 of 3




 1 proposed order to the Court for the following dates:

 2          Defendants’ Answer:                                          January 15, 2021

 3          Service of the Certified Administrative Record               January 22, 2021

 4          Motions for Summary Judgment                                 February 26, 2021

 5          Oppositions                                                  March 19, 2021

 6          Replies                                                      April 2, 2021

 7          2.       On January 7, 2020, the Court granted the parties’ requested schedule.

 8          3.       On January 12, 2020, the parties discussed possibly resolving this case. Defendants are

 9 actively exploring possible administrative resolutions.

10          4.       Accordingly, the parties respectfully request a 30-day extension to the previously

11 approved schedule. The parties respectfully request the following dates:

12          Defendants’ Answer and
            Service of the Certified Administrative Record:              February 15, 2021
13

14          Motions for Summary Judgment                                 March 29, 2021

15          Oppositions                                                  April 19, 2021

16          Replies                                                      May 3, 2021

17          IT IS SO STIPULATED.

18 DATED: January 12, 2021                                Respectfully submitted,

19                                                        DAVID L. ANDERSON
                                                          United States Attorney
20
                                                          s/ Neal Hong
21                                                        NEAL C. HONG
                                                          Assistant United States Attorney
22
                                                          Attorneys for Defendants
23

24
     DATED: January 12, 2021
25                                                        s/ Kevin Crabtree
                                                          KEVIN M. CRABTREE
26                                                        Attorney
                                                          FUERZA IMMIGRATION
27                                                        LAWYERS LLP
                                                          Attorney for Plaintiffs
28
     STIPULATION TO EXTENDED BRIEFING SCHEDULE AND ORDER
     20-CV-7805 HSG                          2
             Case 4:20-cv-07805-HSG Document 18 Filed 01/13/21 Page 3 of 3




 1                                           ORDER

 2         The Court GRANTS the parties’ request for an extension. It is hereby ordered that the

 3 following schedule shall apply:

 4         Defendants’ Answer and
           Service of the Certified Administrative Record:           February 15, 2021
 5

 6         Motions for Summary Judgment                              March 29, 2021

 7         Oppositions                                               April 19, 2021

 8         Replies                                                   May 3, 2021

 9         IT IS SO ORDERED

10

11 DATED: 1/13/2021

12
                                                       HAYWOOD S. GILLIAM, JR.
13                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTENDED BRIEFING SCHEDULE AND ORDER
     20-CV-7805 HSG                          3
